EXHIBIT 10.21

ELEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS ELEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (hereinafter, this
“Amendment”) is executed on this       day of March, 2007, to be effective as of
the respective date hereinafter specified, by and among BANCTEC, INC., a
Delaware corporation (“BancTec”), BTI TECHNOLOGIES L.P., a Texas limited
partnership (“BTI Tech” and jointly and collectively with BancTec, the
“Borrower”), the financial institution(s) listed on the signature pages hereof,
and their respective successors and Eligible Assignees (each individually as
“Lender” and collectively “Lenders”), and HELLER FINANCIAL, INC., a Delaware
corporation, in its capacity as Agent for the Lenders (“Agent”).

RECITALS

WHEREAS, Borrower, Agent and Lenders are parties to that certain Loan and
Security Agreement, dated as of May 30, 2001 (as amended, supplemented or
otherwise modified, the “Loan Agreement”); and

WHEREAS, Borrower, Agent and Lenders desire to amend the Loan Agreement, in each
case, in the manner, and subject to the terms and conditions, provided below.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

ARTICLE I
Definitions


1.01                        CAPITALIZED TERMS USED IN THIS AMENDMENT, TO THE
EXTENT NOT OTHERWISE DEFINED HEREIN, SHALL HAVE THE SAME MEANING AS IN THE LOAN
AGREEMENT, AS AMENDED HEREBY.

ARTICLE II
Amendments to Loan Agreement; Other Agreements


2.01                        AMENDMENT AND RESTATEMENT OF SECTION 2.1(A) OF THE
LOAN AGREEMENT.  EFFECTIVE AS OF THE DATE HEREOF (“EFFECTIVE DATE”), SECTION
2.1(A) OF THE LOAN AGREEMENT IS AMENDED AND RESTATED TO READ IN ITS ENTIRETY AS
FOLLOWS:

“(A)                        Term Loan.  On the Tenth Amendment Effective Date,
each Lender advanced to Borrower its Pro Rata Share of the initial $5,000,000
Term Loan.  Each Lender, severally, agrees to lend to Borrower, on the Eleventh
Amendment Effective Date, its Pro Rata Share of an additional Term Loan
Commitment which is in the aggregate amount of $10,000,000.  As of the Eleventh
Amendment Effective Date, after giving effect to the Eleventh Amendment, the
total Term Loan Commitment shall be $15,000,000.  The additional $10,000,000
Term Loan shall be funded in one drawing.  Amounts borrowed under this Section
2.1(A) and paid may not be


--------------------------------------------------------------------------------


reborrowed.  The principal amount of the Term Loan shall be paid in full on the
Termination Date.”


2.02                        AMENDMENT TO SECTION 2.1(B) OF THE LOAN
AGREEMENT.  EFFECTIVE AS OF THE EFFECTIVE DATE, THE SECOND SENTENCE OF SECTION
2.1(B) OF THE LOAN AGREEMENT IS HEREBY AMENDED BY DELETING IT IN ITS ENTIRETY
AND SUBSTITUTING THE FOLLOWING SENTENCE THEREFOR:

“The aggregate amount of the Revolving Loan Commitment shall not exceed at any
time $25,000,000.”


2.03                        AMENDMENT AND RESTATEMENT OF SECTION 2.2(A) OF THE
LOAN AGREEMENT.  EFFECTIVE AS OF THE EFFECTIVE DATE, SECTION 2.2(A) OF THE LOAN
AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:

“(A)                        Rate of Interest.  From the date the Loans are made
and the date the other Obligations become due the Loans and the other
Obligations shall bear interest at the applicable per annum rates set forth
below (collectively, the “Interest Rate”):

(1)                                  In the case of Base Rate Loans and
Obligations for which no other interest rate is specified, the Base Rate plus
(a) 0.25% with respect to the Revolving Loan and all other Obligations for which
no other interest rate is specified, and (b) (i) during the period beginning on
the Tenth Amendment Effective Date and continuing until October 5, 2007, 1.00%
with respect to the Term Loan, and (b) (ii) during the period beginning on
October 5, 2007 and thereafter, 2.00% with respect to the Term Loan.

(2)                                  In the case of LIBOR Loans, LIBOR plus (a)
1.75% with respect to the Revolving Loan and all other Obligations for which no
other interest rate is specified, and (b) (i) during the period beginning on the
Tenth Amendment  Effective Date and continuing until October 5, 2007, 2.50% with
respect to the Term Loan, and (b) (ii) beginning on October 5, 2007 and
thereafter, 3.00% with respect to the Term Loan.

(3)                                  The Swingline Loan shall bear interest at
the sum of the Base Rate plus 0.25%.

Subject to the provisions of Section 2.1(F), Borrower shall designate to Agent
whether a Loan shall be a Base Rate or LIBOR Loan at the time a Notice of
Borrowing is given pursuant to Section 2.1(F).  Such designation by Borrower may
be changed from time to time pursuant to Section 2.2(D).  If on any day a Loan
or a portion of any Loan is outstanding with respect to which notice has not
been delivered to Agent in accordance with the terms of this Agreement
specifying the basis for determining the rate of interest or if LIBOR has been
specified and no LIBOR quote is available, then for that day that Loan or
portion thereof shall bear interest determined by reference to the Base Rate.

After the occurrence and during the continuance of an Event of Default (i) the
Loans and all other Obligations shall, at the election of Agent or Requisite
Lenders, bear interest at a rate per annum equal to two percent (2%) plus

2


--------------------------------------------------------------------------------


the applicable Interest Rate (the “Default Rate”), (ii) each LIBOR Loan shall
automatically convert to a Base Rate Loan at the end of any applicable Interest
Period and (iii) no Loans may be converted to LIBOR Loans.”


2.04                        AMENDMENT AND RESTATEMENT OF SECTION 2.2(B) OF THE
LOAN AGREEMENT.  EFFECTIVE AS OF THE EFFECTIVE DATE, SECTION 2.2(B) OF THE LOAN
AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:

“Computation and Payment of Interest.  Interest on the Loans and all other
Obligations shall be computed on the daily principal balance on the basis of a
three hundred sixty (360) day year for the actual number of days elapsed.   In
computing interest on any  Loan, the date of funding of the Loan or the first
(1st) day of an Interest Period applicable to such Loan or, with respect to a
Base Rate Loan being converted from a LIBOR Loan, the date of conversion of such
LIBOR Loan to such Base Rate Loan, shall be included; and the date of payment of
such Loan or the expiration date of an Interest Period applicable to such Loan,
or with respect to a Base Rate Loan being converted to a LIBOR Loan, the date of
conversion of such Base Rate Loan to such LIBOR Loan, shall be excluded;
provided that if a Loan is repaid on the same day on which it is made, one (1)
day’s interest shall be paid on that Loan.  Interest on Base Rate Loans and all
other Obligations other than LIBOR Loans shall be payable to Agent for the
benefit of Lenders monthly in arrears on the first (1st) Business Day of each
month for the accrued interest through the last day of the previous month, on
the date of any prepayment of Loans, and at maturity, whether by acceleration or
otherwise.  Interest on LIBOR Loans shall be payable to Agent for the benefit of
Lenders on the last day of the applicable Interest Period for such Loan, on the
date of any prepayment of the Loans, and at maturity, whether by acceleration or
otherwise.  In addition, for each LIBOR Loan having an Interest Period longer
than three (3) months, interest accrued on such Loan shall also be payable on
the last day of each three (3) month interval during such Interest Period.”


2.05                        AMENDMENT TO SECTION 11.1 OF THE LOAN AGREEMENT;
AMENDMENT AND RESTATEMENT OF DEFINITIONS.  EFFECTIVE AS OF THE EFFECTIVE DATE,
THE FOLLOWING DEFINITIONS CONTAINED IN SECTION 11.1 OF THE LOAN AGREEMENT ARE
HEREBY AMENDED AND RESTATED IN THEIR ENTIRETY TO READ AS FOLLOWS:

“‘Term Loan Commitment’ means (a) as to any Lender the commitment of such Lender
to make its Pro Rata Share of the Term Loan in the maximum aggregate amount set
forth on the signature page of the Eleventh Amendment opposite such Lender’s
signature or in the most recent Assignment and Acceptance Agreements, if any,
executed by such Lender, and (b) as to all Lenders, the aggregate amount of all
Lenders to make the Term Loan.”


2.06                        AMENDMENT TO SECTION 11.1 OF THE LOAN AGREEMENT;
AMENDMENT TO DEFINITION OF “REVOLVING LOAN COMMITMENT”.  EFFECTIVE AS OF THE
EFFECTIVE DATE, THE DEFINITION OF “REVOLVING LOAN COMMITMENT” CONTAINED IN
SECTION 11.1 OF THE LOAN AGREEMENT IS HEREBY AMENDED BY DELETING THEREFROM THE
PHRASE “AGGREGATE AMOUNT SET FORTH ON THE SIGNATURE PAGE OF THE TENTH AMENDMENT”
AND SUBSTITUTING THEREFOR “AGGREGATE AMOUNT SET FORTH ON THE SIGNATURE PAGE OF
THE ELEVENTH AMENDMENT.”

3


--------------------------------------------------------------------------------



2.07                        AMENDMENT TO SECTION 11.1 OF THE LOAN AGREEMENT;
ADDITION OF NEW DEFINITIONS.  EFFECTIVE AS OF THE EFFECTIVE DATE, THE FOLLOWING
NEW DEFINITIONS ARE HEREBY ADDED TO SECTION 11.1 OF THE LOAN AGREEMENT, TO READ
IN THEIR ENTIRETY AS FOLLOWS AND TO BE INSERTED IN THEIR PROPER ALPHABETICAL
ORDER:

“‘Eleventh Amendment’ means that certain Eleventh Amendment to Loan and Security
Agreement, dated March     , 2007, executed by Borrower, Lender and Agent.

‘Eleventh Amendment Effective Date’ means the ‘Effective Date’ as defined in the
Eleventh Amendment.”

ARTICLE III
Conditions Precedent


3.01                        CONDITIONS TO EFFECTIVENESS.  NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, THE EFFECTIVENESS OF THIS AMENDMENT IS SUBJECT
TO THE SATISFACTION OF THE FOLLOWING CONDITIONS PRECEDENT, UNLESS SPECIFICALLY
WAIVED IN WRITING BY AGENT:


(A)                                  AGENT SHALL HAVE RECEIVED, IN FORM AND
SUBSTANCE SATISFACTORY TO AGENT AND DULY EXECUTED BY EACH PARTY THERETO:

(I)                                     THIS AMENDMENT, AND

(II)                                  FOURTH AMENDED AND RESTATED REVOLVING NOTE
IN THE FORM OF EXHIBIT A ATTACHED HERETO; AND

(III)                               AMENDED AND RESTATED TERM NOTE IN THE FORM
OF EXHIBIT B ATTACHED HERETO; AND

(IV)                              SUCH ADDITIONAL DOCUMENTS, INSTRUMENTS AND
INFORMATION AS AGENT OR ITS LEGAL COUNSEL, PATTON BOGGS LLP, MAY REQUEST; AND


(B)                                 ALL CORPORATE PROCEEDINGS TAKEN IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT AND THE
AGREEMENTS DESCRIBED IN CLAUSE (A) ABOVE AND ALL DOCUMENTS, INSTRUMENTS AND
OTHER LEGAL MATTERS INCIDENT THERETO SHALL BE SATISFACTORY TO AGENT AND ITS
LEGAL COUNSEL, PATTON BOGGS LLP.

ARTICLE IV
NO Waiver


4.01                        NOTHING CONTAINED HEREIN SHALL BE CONSTRUED AS A
WAIVER BY AGENT OR ANY LENDER OF ANY COVENANT OR PROVISION OF THE LOAN
AGREEMENT, THE OTHER LOAN DOCUMENTS, THIS AMENDMENT, OR OF ANY OTHER CONTRACT OR
INSTRUMENT BETWEEN BORROWER, AGENT AND/OR ANY LENDER, AND AGENT’S OR ANY
LENDER’S FAILURE AT ANY TIME OR TIMES HEREAFTER TO REQUIRE STRICT PERFORMANCE BY
BORROWER OF ANY PROVISION THEREOF SHALL NOT WAIVE, AFFECT OR DIMINISH ANY RIGHT
OF AGENT AND/OR ANY LENDER TO THEREAFTER DEMAND STRICT COMPLIANCE THEREWITH. 
AGENT AND LENDERS HEREBY RESERVE ALL RIGHTS GRANTED UNDER THE LOAN AGREEMENT,
THE OTHER LOAN DOCUMENTS, THIS AMENDMENT AND ANY OTHER CONTRACT OR INSTRUMENT
BETWEEN BORROWER, AGENT AND/OR ANY LENDER.

4


--------------------------------------------------------------------------------


ARTICLE V
Ratifications, Representations and Warranties


5.01                        RATIFICATIONS.  THE TERMS AND PROVISIONS SET FORTH
IN THIS AMENDMENT SHALL MODIFY AND SUPERSEDE ALL INCONSISTENT TERMS AND
PROVISIONS SET FORTH IN THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND
EXCEPT AS EXPRESSLY MODIFIED AND SUPERSEDED BY THIS AMENDMENT, THE TERMS AND
PROVISIONS OF THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE RATIFIED AND
CONFIRMED AND SHALL CONTINUE IN FULL FORCE AND EFFECT.  BORROWER, AGENT AND
LENDERS AGREE THAT THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED
HEREBY, SHALL CONTINUE TO BE LEGAL, VALID, BINDING AND ENFORCEABLE IN ACCORDANCE
WITH THEIR RESPECTIVE TERMS.


5.02                        REPRESENTATIONS AND WARRANTIES.  BORROWER HEREBY
REPRESENTS AND WARRANTS TO AGENT AND LENDERS THAT (A) THE EXECUTION, DELIVERY
AND PERFORMANCE OF THIS AMENDMENT AND ANY AND ALL OTHER LOAN DOCUMENTS EXECUTED
AND/OR DELIVERED IN CONNECTION HEREWITH HAVE BEEN AUTHORIZED BY ALL REQUISITE
CORPORATE ACTION ON THE PART OF BORROWER AND WILL NOT VIOLATE THE CERTIFICATE OF
INCORPORATION OR BYLAWS OF BORROWER; (B) THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN THE LOAN AGREEMENT, AS AMENDED HEREBY, AND ANY OTHER LOAN DOCUMENT
ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE HEREOF AND
ON AND AS OF THE DATE OF EXECUTION HEREOF AS THOUGH MADE ON AND AS OF EACH SUCH
DATE, EXCEPT FOR ANY REPRESENTATION OR WARRANTY LIMITED BY ITS TERMS TO A
SPECIFIC DATE; (C) NO EVENT OF DEFAULT OR DEFAULT UNDER THE LOAN AGREEMENT HAS
OCCURRED AND IS CONTINUING, UNLESS SUCH EVENT OF DEFAULT OR DEFAULT HAS BEEN
SPECIFICALLY WAIVED IN WRITING BY LENDERS; AND (D) BORROWER IS IN FULL
COMPLIANCE WITH ALL COVENANTS AND AGREEMENTS CONTAINED IN THE LOAN AGREEMENT AND
THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY.

ARTICLE VI
Miscellaneous Provisions


6.01                        SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  ALL
REPRESENTATIONS AND WARRANTIES MADE IN THE LOAN AGREEMENT OR ANY OTHER LOAN
DOCUMENT, INCLUDING, WITHOUT LIMITATION, ANY DOCUMENT FURNISHED IN CONNECTION
WITH THIS AMENDMENT, SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS AMENDMENT
AND THE OTHER LOAN DOCUMENTS, AND NO INVESTIGATION BY AGENT OR ANY LENDER OR ANY
CLOSING SHALL AFFECT THE REPRESENTATIONS AND WARRANTIES OR THE RIGHT OF AGENT OR
ANY LENDER TO RELY UPON THEM.


6.02                        REFERENCE TO LOAN AGREEMENT.  EACH OF THE LOAN
DOCUMENTS, INCLUDING THE LOAN AGREEMENT AND ANY AND ALL OTHER AGREEMENTS,
DOCUMENTS OR INSTRUMENTS NOW OR HEREAFTER EXECUTED AND DELIVERED PURSUANT TO THE
TERMS HEREOF OR PURSUANT TO THE TERMS OF THE LOAN AGREEMENT, AS AMENDED HEREBY,
ARE HEREBY AMENDED SO THAT ANY REFERENCE IN SUCH LOAN DOCUMENTS TO THE LOAN
AGREEMENT SHALL MEAN A REFERENCE TO THE LOAN AGREEMENT, AS AMENDED HEREBY.


6.03                        EXPENSES OF AGENT.  AS PROVIDED IN THE LOAN
AGREEMENT, BORROWER AGREES TO PROMPTLY PAY ALL FEES, COSTS AND EXPENSES INCURRED
BY AGENT (INCLUDING ATTORNEYS’ FEES AND EXPENSES, THE ALLOCATED CASH OF AGENT’S
INTERNAL LEGAL STAFF AND FEES OF ENVIRONMENTAL CONSULTANTS, ACCOUNTANTS AND
OTHER PROFESSIONALS RETAINED BY AGENT) INCURRED IN CONNECTION WITH THE REVIEW,
NEGOTIATION, PREPARATION, DOCUMENTATION AND EXECUTION OF THIS AMENDMENT.


6.04                        SEVERABILITY.  ANY PROVISION OF THIS AMENDMENT HELD
BY A COURT OF COMPETENT JURISDICTION TO BE INVALID OR UNENFORCEABLE SHALL NOT
IMPAIR OR INVALIDATE THE REMAINDER OF THIS

5


--------------------------------------------------------------------------------



AMENDMENT AND THE EFFECT THEREOF SHALL BE CONFINED TO THE PROVISION SO HELD TO
BE INVALID OR UNENFORCEABLE.


6.05                        SUCCESSORS AND ASSIGNS.  THIS AMENDMENT IS BINDING
UPON AND SHALL INURE TO THE BENEFIT OF AGENT AND LENDERS AND BORROWER AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT BORROWER MAY NOT ASSIGN OR TRANSFER
ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF
AGENT AND LENDERS.


6.06                        COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ONE
OR MORE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN
ORIGINAL, BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.


6.07                        EFFECT OF WAIVER.  NO CONSENT OR WAIVER, EXPRESS OR
IMPLIED, BY AGENT OR ANY LENDER TO OR FOR ANY BREACH OF OR DEVIATION FROM ANY
COVENANT OR CONDITION BY BORROWER SHALL BE DEEMED A CONSENT TO OR WAIVER OF ANY
OTHER BREACH OF THE SAME OR ANY OTHER COVENANT, CONDITION OR DUTY.


6.08                        HEADINGS.  THE HEADINGS, CAPTIONS, AND ARRANGEMENTS
USED IN THIS AMENDMENT ARE FOR CONVENIENCE ONLY AND SHALL NOT AFFECT THE
INTERPRETATION OF THIS AMENDMENT.


6.09                        APPLICABLE LAW.  THIS AMENDMENT AND ALL OTHER LOAN
DOCUMENTS EXECUTED PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE
PERFORMABLE IN AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF ILLINOIS.


6.10                        FINAL AGREEMENT.  THE LOAN DOCUMENTS, AS AMENDED
HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED.  THE LOAN
DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NOT
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.  NO MODIFICATION, RESCISSION,
WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS AMENDMENT SHALL BE MADE,
EXCEPT BY A WRITTEN AGREEMENT SIGNED BY BORROWER, LENDERS AND AGENT.

[The Remainder of this Page Intentionally Left Blank]

6


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

BANCTEC, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Jeffrey Cushman

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

BTI TECHNOLOGIES, L.P.

 

 

 

 

 

 

 

By:

BANCTEC, INC., its General Partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Jeffrey Cushman

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

Revolving Loan Commitment:

$25,000,000

 

HELLER FINANCIAL, INC.,

 

 

 

 

 

as Agent and Sole Lender

 

 

Term Loan Commitment:

$15,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 


--------------------------------------------------------------------------------


CONSENT AND RATIFICATION

Each of the undersigned hereby consents to the terms of the within and foregoing
Amendment, confirms and ratifies the terms of its guaranty agreement relating to
the Obligations and each Loan Document it has executed in connection with the
Obligations (collectively, the “Loan Documents”) and acknowledges that the Loan
Documents to which it is a party are in full force and effect and ratifies the
same, that it has no defense, counterclaim, set-off or any other claim to
diminish its liability under such Loan Documents, that its consent is not
required to the effectiveness of the within and foregoing Amendment, and that no
consent by it is required for the effectiveness of any future amendment,
modification, forbearance or other action with respect to the Loans, the
collateral securing the Obligations, or any of the other Loan Documents.

 

BTC INTERNATIONAL HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Name:

Jeffrey Cushman

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

BANCTEC (PUERTO RICO), INC.

 

 

 

 

 

By:

 

 

 

Name:

Jeffrey Cushman

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

BANCTEC UPPER-TIER HOLDING, LLC

 

 

 

 

 

By:

 

 

 

Name:

Jeffrey Cushman

 

 

Title:

Manager

 

 

 

 

 

 

 

 

 

 

BANCTEC INTERMEDIATE HOLDING, INC.

 

 

 

 

 

By:

 

 

 

Name:

Jeffrey Cushman

 

 

Title:

Chief Financial Officer

 


--------------------------------------------------------------------------------